

116 HR 7179 IH: Pandemic Liability Protection Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7179IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Murphy of North Carolina (for himself and Mr. Harris) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide liability protection for covered providers during the COVID–19 outbreak, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Liability Protection Act.2.Protection from liability for covered providers in certain civil actions relating to COVID–19(a)In generalExcept as provided in subsection (b), a covered provider who operated during a public health emergency with respect to COVID–19 declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) shall not be liable under Federal or State law for any act or omission of such covered provider with respect to any harm arising from exposure to, or infection by, the virus that causes COVID–19.(b)ExceptionSubsection (a) does not apply if the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the covered provider.(c)PreemptionThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.(d)Covered provider definedIn this Act, the term covered provider means any of the following:(1)A healthcare provider which includes a nursing home, health care clinic, pharmacy, hospital, outpatient center, blood donation center, and urgent care center.(2)A food provider which includes an owner or operator of a farm, fishery, food processing plant, food packaging plant, restaurant, and grocery store.